 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 Robert Lautenslager

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 17-00053-JAM
10
                                   Plaintiff,           STIPULATION TO CONTINUE J&S TO
11                                                      JULY 23, 2019, AT 9:15 A.M.
                             v.
12
     ROBERT LAUTENSLAGER,
13                      Defendant

14
                                                 STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, and Defendants Robert
16
     Lautenslager, by and through his Counsel of record, Dina Santos hereby stipulate to continue the date
17
     for J&S to July 23, 2019 at 9:15 a.m. Issues that may affect the recommended sentence remain at issue
18
     and therefore a continuance is warranted. Probation will be notified of the new date.
19

20

21

22
            IT IS SO STIPULATED.
23

24
     Dated: April 12, 2019                                   McGregor Scott
25                                                           United States Attorney

26
                                                             /s/ Kevin Khasigian
27                                                           KEVIN KHASIGIAN
                                                             Assistant United States Attorney
28
                                                         1
 1
     Dated: April 12, 2019                          /s/ Dina L. Santos
 2                                                  DINA SANTOS, ESQ.
                                                    Attorney for ROBERT LAUTENSLAGER
 3

 4
                                             ORDER
 5
           IT IS SO FOUND AND ORDERED this 12th day of April, 2019
 6
                                                    /s/ John A. Mendez
 7

 8                                                  HON. JOHN A MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
